Citation Nr: 0212652	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  94-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to a compensable evaluation for the residuals 
of a comminuted fracture of the proximal phalanx of the 
left thumb.

2. Entitlement to a compensable evaluation for the residuals 
of a fracture of the proximal phalanx of the right middle 
finger, with exostosis and numbness.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from March 1982 to September 
1992.

This matter was last before the Board of Veterans' Appeals 
(Board) in February 2000, on appeal from a rating decision of 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  Upon its last review, the Board denied 
the appellant entitlement to an increased disability rating 
for disabilities of the right leg, the left leg, the left 
foot, and for hearing loss.  The Board also remanded the 
claims presently at issue.

Having carefully reviewed the record, the Board is of the 
opinion that the claims are ready for appellate review.  


FINDINGS OF FACT

1. The appellant's left thumb disorder is characterized by 
pain, stiffness, fatigability and diminished function, but 
is without unfavorable ankylosis.  

2. The appellant's right middle finger disorder is 
characterized by pain, stiffness, fatigability and 
diminished function. 


CONCLUSIONS OF LAW

1. The criteria for a ten- percent evaluation for a left 
thumb disorder have been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
4.118 Diagnostic Codes 5224, 7805 (2001).

2. The criteria for a ten- percent evaluation for a right 
middle finger disorder have been met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, 4.118 Diagnostic Codes 5226, 7805 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is in part granting this appeal as to both issues.  In light 
of the findings favorable to the appellant in this matter, 
further development of the claims under the VCAA would 
clearly not avail the appellant.  As will be discussed below, 
in order for increased schedular ratings to be assigned for 
either of the disorders in question, the medical evidence 
would have to approximate findings indicating that the 
appellant's right middle finger and left thumb are ankylosed.  
Because the appellant has not contended, and the record does 
not suggest, that such a finding may be made, further 
development under the VCAA is plainly not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5226.


The Merits of the Claims

The appellant contends that the disability ratings presently 
assigned for disorders in question do not contemplate their 
severity.  

The appellant's rating claims are to be decided based upon 
the application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

When, as here, an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: The 
first two digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last two digits will be "99" for all 
unlisted conditions. 38 C.F.R. § 4.27. 

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claims have been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.


Left Thumb Disorder 

The appellant's left hand is his minor appendage.  38 C.F.R. 
§ 4.69.

The appellant's service medical records indicate that in May 
1991, he sustained a fracture of the base of the left thumb 
that remained undiagnosed for several weeks.  Military 
medical examiners noted the presence of swelling and 
decreased range of motion.  He was treated with a splint.  

The appellant underwent a VA physical examination in August 
1997.  He complained of difficulty moving the thumb, some 
loss of motion and some pain.  He stated that the thumb 
became easily fatigued and that he sometimes dropped items, 
as well as experiencing activity-related pain in the area.  
In a radiographic study, no abnormalities of the left hand 
were noted.  

Upon clinical examination, the thumb displayed mild dorsal 
swelling.  Range of motion was from zero to 40 degrees of 
flexion, without evidence of weakness in flexion or 
extension.  This finding was noted by the examiner as normal, 
and there was no difference in this reading upon passive or 
active range of motion study.  No neurological deficit or 
atrophy was noted, although crepitation was recorded.  

In a July 2000 addendum, the examiner observed that the 
appellant again reported increased thumb pain upon activity, 
but that the joint was performing well.  Upon clinical 
evaluation, the examiner noted mild edema around the thumb 
joint.  The appellant had full extension both actively and 
passively.  Both active and passive flexion was to 40 
degrees.

The appellant was diagnosed to have an old healed fracture of 
the base of the left thumb with mild degenerative joint 
disease.  He opined that the appellant had an approximate 10-
degree of motion loss in flexion.  

The appellant's left thumb disorder is evaluated as zero 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5299 and 5224.  Under the latter, a 10 percent rating is for 
application where the evidence approximates a finding 
consistent with favorable ankylosis of the minor thumb.  In 
order for a 20 percent rating to be assigned, findings 
consistent with unfavorable ankylosis must be evidenced.  38 
C.F.R. § 4.71a, Diagnostic Code 5224.

The appellant's left thumb disability is not characterized by 
ankylosis.  However, there is evidenced both diminished range 
of motion, and complaints of pain, stiffness and fatigability 
upon extended use.  Under 38 C.F.R. §§ 4.40 and 4.45, 
evidence of record as it relates to functional loss must be 
considered.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  Section 4.40 
provides in part that functional loss may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  The section 
also provides that weakness is as important as limitation of 
motion.  38 C.F.R. § 4.40.  Factors listed for consideration 
in 38 C.F.R. § 4.45 include weakened movement and excess 
fatigability, as well as incoordination.  38 C.F.R. § 4.45.   
In this matter, the Board concludes that the finding of edema 
about the thumb is objective support for the complaints of 
pain.  

Because the medical evidence approximates findings suggesting 
that the appellant's disorder is characterized by diminished 
functioning as is described above, the application of a 10 
percent rating is appropriate.  However, because it is 
equally clear that the appellant's left thumb is not in 
unfavorable ankylosis, a 20 percent rating is not assignable.  

A 10 percent rating for a left thumb disability is therefore 
granted.  


Right Middle Finger Disorder

The appellant's service medical records reflect that in 
February 1984, he sustained a fracture of the right middle 
finger.  Radiographic examination detected minimal 
displacement of the rotation component.  He was treated with 
casting and application of a splint.  A March 1992 service 
department radiographic study detected exostosis of the 
proximal phalanx of the middle finger.  "Exostosis" may be 
defined as a "cartilage-capped bony projection arising from 
any bone that develops from cartilage."  Stedman's Medical 
Dictionary, 611 (26th ed. 1995).  
In May 1992, he complained of numbness of the right middle 
finger.  

Upon VA examination in August 1997, the appellant reported 
numbness along the radial side of the finger, and easy 
fatigability and some loss of motion.  A radiographic study 
detected minimal degenerative changes of the right scaphoid-
trapezium joint.  It was noted that these findings were 
consistent with a prior healed fracture.  There was noted no 
bone erosion, sclerosis or soft tissue calcification.  
Clinical examination detected a mild amount of edema over the 
proximal interphalangeal joint of the right third digit.  
There was noted a mild amount of ulnar deviation, estimated 
by the examiner to be 10 percent at the proximal 
interphalangeal joint and some bony prominence on the ulnar 
side of the distal end of the proximal phalanx.  Also noted 
was decreased sensation to light touch on the radial aspect 
of the digit from the proximal interphalangeal level to the 
tip of the fingers.  

The examiner commented that the appellant's range of motion 
was from zero to 90 degrees, described by the examiner as 
below normal.  The examiner noted that normal range of motion 
would be from zero to 100 degrees.    

In a July 2000 addendum, the examiner observed that repeated 
flexion and extension of the proximal interphalangeal joint 
resulted in increased pain, and that some fatigability and 
weakness were noted.  

The right middle finger disorder is presently assigned a zero 
percent rating, analogous to the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5226.  Under this regulation, a 
maximum 10 percent evaluation is assignable when there is 
found favorable or unfavorable ankylosis of the major or 
minor digit.

The appellant's right middle finger is plainly not ankylosed.  
However, as is noted above, for consideration are the factors 
listed in 38 C.F.R. § 4.40 and 4.45.  After carefully 
considering the evidence of record in light of the 
appellant's contentions, the Board is of the opinion that the 
appellant's reports of diminished function of the right 
middle finger are credible and support the assignment of a 10 
percent rating.  

The appeal is therefore granted.  




ORDER

A ten- percent rating is assigned for a left thumb disorder, 
subject to the statutes and regulations governing the payment 
of monetary awards.

A ten- percent rating is assigned for a right middle finger 
disorder, subject to the statutes and regulations governing 
the payment of monetary awards.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

